Case 1:21-cr-00487-CKK Document 3 Filed 07/23/21 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Case No. 21-CR-
Vv.

NICHOLAS L. KENNEDY,
(also known as “Nick’”),
Filed Under Seal
Defendant.

 

 

GOVERNMENT’S MOTION TO SEAL INDICTMENT AND
DELAY ENTRY OF THIS CASE ON THE PUBLIC DOCKET

The United States of America, by and through the United States Attorney for the District
of Columbia, respectfully moves for an order to place under seal the indictment, this motion and
proposed order, and any order granting this motion, and to delay entry of this criminal case on the
public docket until the arrest warrant for the defendant, NICHOLAS L. KENNEDY (also known
as “Nick”), is executed, at which time the indictment and related documents shall be automatically
unsealed. In support thereof, the Government states as follows:

On July 23, 2021, the defendant was charged by indictment with violations of 18 U.S.C.
§§ 1512(c)(2), 2 (Obstruction of an Official Proceeding and Aiding and Abetting); 18 U.S.C.
§ 231(a)(3) (Obstruction of Law Enforcement During Civil Disorder); 18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted Building or Grounds), 18 U.S.C. § 1752(a)(2) (Disorderly
Conduct in a Restricted Building or Grounds); 40 U.S.C. § 5104(e)(2)(D) (Disorderly Conduct in
a Capitol Building); and 40 U.S.C. § 5104(e)(2)(G) (Parading, Demonstrating, or Picketing in a
Capitol Building). The defendant has not previously been charged in this matter, and the

government has requested a warrant for the defendant’s arrest.
 

 

Case 1:21-cr-00487-CKK Document 3 Filed 07/23/21 Page 2 of 3

Public disclosure of the existence of the indictment might alert the defendant, along with
any other targets, that he is under investigation, which could cause the defendant and any other
associates, to destroy or conceal incriminating evidence or to attempt to evade arrest.

As stated in Washington Post v. Robinson, 935 F.2d 282, 288 (D.C. Cir. 1999), there is a
presumption of access to Court proceedings. But, this can be overridden if “‘(1) closure serves a
compelling interest; (2) there is a substantial probability that, in the absence of closure, this
compelling interest would be harmed; and (3) there are no alternatives to closure that would
adequately protect the compelling interest.”” Id. at 290 (quoting Oregonian Pub. Co. v. United
States Dist. Court, 920 F.2d 1462, 1466 (9th Cir. 1990)).

In this matter, the United States has a compelling interest in preserving the integrity of its
investigation and arresting the defendant. A limited sealing order ensuring that filings related to
the indictment are not accessible on the public docket is narrowly tailored to serve that compelling
interest. Furthermore, the United States respectfully submits that complying with the normal notice
requirements of Washington Post would defeat the purpose of the motion to seal. Persons who
know the criminal justice system also know that docketing a motion to seal an indictment, or a
resulting sealing order, means that the defendant is charged with a crime, and that the government
intends to arrest the person. Thus, if this motion or a sealing order were to become public, it would
be the same as making public the indictment.

To ensure that the indictment and related documents are unsealed promptly upon the arrest
of the defendant, the government requests that these documents be automatically unsealed by
operation of the Court’s order, and that the government be permitted to share the documents

publicly at that time.
Case 1:21-cr-00487-CKK Document 3 Filed 07/23/21 Page 3 of 3

WHEREFORE, the United States respectfully requests that this Court issue an Order
directing that the Clerk of the Court place and maintain under seal, the indictment, the arrest
warrant, this motion and proposed order, and any order granting this motion, and to delay entry of
this criminal case on the public docket until the arrest warrant for the defendant has been executed,
at which time the indictment and related documents shall be automatically unsealed and may be
publicly shared by the government.

Respectfully submitted,

CHANNING D. PHILLIPS
ACTING UNITED STATES ATTORNEY
D.C. Bar No. 415793

By: s/Christopher K. Veatch
CHRISTOPHER K. VEATCH
IL Bar No. 6276097 (Detailee)
Assistant United States Attorney
555 4th Street, N.W.
Washington, D.C. 20530
(312) 886-3389
christopher.veatch@usdoj.gov
